DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pagac (US 10,408,566) in view of Baumann et al (US 2013/0306691).
Regarding claims 1 and 3, Pagac a modular firearm protection and alignment assembly, the assembly comprising: an upper base (Fig. 1, at 9) operable to enable detachable coupling to a firearm holster, the upper base comprising a platform (Fig. 4, bottom of 9), the platform comprising a protruding alignment member (9; or top of 9), the platform further comprising multiple flanges (at 9) adapted to align the end of the barrel of a firearm, whereby the platform helps prevent the firearm from sliding beyond a predetermined point into the firearm holster, whereby the protruding alignment member receives, and concentrically aligns, the barrel of the firearm with the holster; and a lower base (10) operable to join with the upper base through a fastening mechanism (15), the lower base comprising an elongated panel that couples to the upper base, and a lipped perimeter (at 7 or 13); wherein there is a height difference between the platform and the panel, and the platform is higher than the panel; wherein the panel is capable of protecting a light accessory mounted on the firearm. See Fig. 1. Pagac does not disclose a circular panel or drain hole. 
Baumann, which is drawn to a firearm protection, discloses a drain hole (72). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a drain hole on the device Pagac in order to drain any debris that may be on the panel, as disclosed by Baumann. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the panel of Pagac be circular, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 2, the fastening mechanism (15) can be defined as a swivel lock. See Fig. 4. 
Regarding claim 5, the circular panel, as modified above, drains fluids from the holster.
Regarding claim 6, Pagac does not disclose the material as claimed. Baumann discloses an assembly that can be fabricated from a Nylon Resin. See [0005]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a Nylon Resin, as disclosed by Baumann to fabricate the assembly of Pagac in order to have a strong and resilient assembly. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the assembly be made of a Nylon Resin in order to have a strong and resilient assembly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 10/20/2022 are not persuasive. First, applicant argues the “flanges” of the invention. It is the Office’s position that there are no structural limitations within the current claims that would overcome the above rejection. Applicant is advised to further clarify the flanges. 
Second, applicant argues the height of the platform. Again, it is the Office’s position that the height of the platform is higher than the panel. See above rejection. 
Finally, it is the Office’s position that a light accessory can be of various shapes and sizes. As such, the panel of Pagac is capable of protecting a light accessory mounted on the firearm, particularly below the barrel of the handgun. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734